DETAILED ACTION
Claims 1-12 received on 04/23/2020 are considered in this office action. Claims 1-12 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2020 is being considered by the
examiner.

“Written Opinion issued in corresponding International Patent Application” and “German Search Report issued in corresponding German Application No. 10 2017 125 107” cited in the IDS submitted on 04/23/2020 were not considered due to the absence of English translation.

Specification
The abstract of the disclosure is objected to because it contains reference to the drawing.  Correction is required.  See MPEP § 608.01(b).

The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is parking assistance system (generic placeholder) configured to perform (function) in claim 11.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Regarding “parking assistance system”, the written description fails to disclose the corresponding structure for performing the claimed function and clearly link the structure to the function. For examination purposes, the examiner will interpret “parking assistance system” to cover the corresponding structure of a processor/controller or electronic control unit (ECU) and equivalents thereof. 

	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Such subject matter is parking assistance system which appears in the specification and FIG. 1 of the drawing. Regarding the parking assistance system, the examiner interprets that the function is implemented by a corresponding structure of a processor and equivalents thereof. The specification must disclose the corresponding structure of a processor that perform its claimed function and sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. The specification and drawing do not provide a disclosure of a processor to perform the steps to achieve the function.

Claim 12 depend on claim 11 and do not overcome the deficiencies thereof, therefore it is rejected for the same reason as claim 11 above.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-12, the phrase “a performance of the parking procedure” renders the claim indefinite because it is unclear whether the limitation corresponds to the first recitation of “performance of the parking procedure” in claim 1. For examination purposes, “a performance of the parking procedure” will be interpreted as “the performance of the parking procedure”.

Claim 5 recites the limitation " the total of the plurality of the first indicators".  There is insufficient antecedent basis for this limitation in the claim and it is unclear as the “predefined parking procedure probability threshold value” is being compared with the “total of the plurality of the first indicators”. For examination purposes, “the total of the plurality of the first indicators” will be interpreted as “a total parking procedure probability value of the plurality of the first indicators”.

Regarding claim 6, the phrase "a plurality of first indicators" renders the claim indefinite because it is unclear whether the limitation corresponds to the “plurality of first indicators” in claim 5. For examination purposes, “a plurality of first indicators” will be interpreted as “the plurality of first indicators”.

Regarding claim 6, the phrase " a predefined parking" renders the claim indefinite because it is unclear whether the limitation corresponds to the “predefined parking” in claim 5. For examination purposes, “a predefined parking” will be interpreted as “the predefined parking”.

Regarding claim 10, the phrase "parking-procedure-specific function" renders the claim indefinite because it is unclear whether the limitation corresponds to the “parking-procedure-specific function” in claim 1. For examination purposes, “a parking-procedure-specific function” will be interpreted as “the parking-procedure-specific function”.

Regarding claim 12, the phrase "a parking assistance system" renders the claim indefinite because it is unclear whether the limitation corresponds to the “parking assistance system” in claim 11. For examination purposes, “a parking assistance system” will be interpreted as “the parking assistance system”.

Regarding claim 11, claim limitation “parking assistance system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure only recites the functions of each of these limitations and is devoid of any corresponding structures that perform the functions of the claim limitations. It is unclear as to how the respective structure that perform the respective function is to be interpreted. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes, the examiner will interpret the structure of this limitation to be the structure set forth in the Claim Interpretation section above. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 12 depend on claim 11 and do not overcome the deficiencies thereof, therefore it is rejected for the same reason as claim 11 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GUENZEL (DE102012221036A1).

GUENZEL was cited in the IDS received on 04/23/2020.

The Espacenet English translation of the description of DE102012221036A1 referred by the Examiner is attached.

Regarding claim 1, GUENZEL teaches a method for supporting a driver of a motor vehicle in a manual parking procedure of the motor vehicle in a surroundings of the motor vehicle, the method comprising: 
acquiring at least one indicator characterizing the parking procedure (FIG. 1; par [0035]: “The driver's gaze is recorded by a gaze sensor system (see Fig. Reference number 100 in Fig. 1)”); 
recognizing, depending on an evaluation of the indicator, a performance of a parking procedure (FIG. 1; par [0018]: “Gaze behavior is evaluated; When evaluating the gaze behavior, clear gaze behavior characteristics with regard to a parking and/or maneuvering intention can be recognized”); 
depending thereon, activating at least one parking-procedure-specific function of the motor vehicle to support the driver during the parking procedure (FIG. 1; par [0051]: “If probability WPI,1 exceeds threshold value WPI,1,S or if probability WPI,2 exceeds threshold value WPI,2,S, it is assumed that the driver has an intention to park. In this case, the processing unit automatically switches on the parking assistance system (see Fig. Step 160), for example a semi-automatic or fully automatic parking assistance system with parking space measurement.
After switching on automatically, the driver is informed about the availability of suitable parking spaces. Alternatively, a parking assistance system is switched on automatically when the driver intends to park, only if there is a parking space suitable for the vehicle, with the distance between the ego vehicle and the parking space being less than a threshold value.”); and 
recognizing a performance of the parking procedure when the at least a first indicator that characterizes the parking procedure in a surroundings-specific manner is acquired (par [0018]: “In the method according to the invention for automatically switching on a parking and/or maneuvering assistance system (for example a semi-automatic or fully automatic parking assistance system with parking space measurement or a PDC system) in a motor vehicle, the driver's gaze behavior is determined, for example using an interior camera. Gaze behavior is evaluated; When evaluating the gaze behavior, clear gaze behavior characteristics with regard to a parking and/or maneuvering intention can be recognized.”) and 
when, after the acquisition of the first indicator, at least one second indicator that characterizes the parking procedure in a motor-vehicle-specific manner is acquired (par [0018]: “Depending on the evaluation of the gaze behavior, the parking and/or maneuvering assistance system is switched on. In addition to evaluating the gaze behavior, one or more other influencing factors, such as the vehicle speed, are optionally included in the decision to switch on the assistance system”; par [0030]: “In addition to the gaze behavior, vehicle data can be used to detect an intention to park and/or maneuver, for example the vehicle speed or engine speed, the window lifter operation (e.g. when entering a parking garage), the mirror settings (e.g. to detect the curb), the operation of the service brake , engaging a specific gear or steering information (e.g. B. steering wheel angle, steering wheel angular velocity, steering wheel angular acceleration). Depending on information about the position and movement of the steering wheel, a parking and maneuvering situation can be inferred. As a rule, small steering wheel movements occur when driving straight ahead, but significantly larger ones in parking and maneuvering situations.”, wherein “vehicle speed, steering wheel angle, steering wheel angular velocity, steering wheel angular acceleration” correspond to the examples of one second indicator).

Regarding claim 2, GUENZEL teaches the method according to Claim 1. GUENZEL further teaches a performance of the parking procedure is recognized after acquiring the exceeding of a predefined indicator threshold value of the first indicator and after acquiring the second indicator (par [0026]: “For example, a probability of the driver intending to park and/or maneuver is determined by evaluating the gaze behavior and a threshold value comparison of the probability with a threshold value is carried out. If the probability exceeds the threshold value, for example, it is assumed that the driver intends to park and/or maneuver”; par [0018]: “Depending on the evaluation of the gaze behavior, the parking and/or maneuvering assistance system is switched on. In addition to evaluating the gaze behavior, one or more other influencing factors, such as the vehicle speed, are optionally included in the decision to switch on the assistance system”, wherein “vehicle speed” corresponds to the example of the second indicator).

Regarding claim 3, GUENZEL teaches the method according to claim 1. GUENZEL further teaches wherein a performance of the parking procedure is recognized after an acquisition of at least two different first indicators (par [0031]: “In addition to or as an alternative to the gaze behavior, the location of the vehicle can also be included in the decision about the automatic switching on of the assistance system. It makes sense for the parking assistant to be switched on automatically at certain, recurring locations without activation by the driver (e.g. B. in front of your own home, at your daily workplace, in a multi-storey car park or in a parking lot).”, wherein “location of the vehicle” correspond first indicator) and after the acquisition of the second indicator (par [0018]: “Depending on the evaluation of the gaze behavior, the parking and/or maneuvering assistance system is switched on. In addition to evaluating the gaze behavior, one or more other influencing factors, such as the vehicle speed, are optionally included in the decision to switch on the assistance system”; par [0030]: “In addition to the gaze behavior, vehicle data can be used to detect an intention to park and/or maneuver, for example the vehicle speed or engine speed, the window lifter operation (e.g. when entering a parking garage), the mirror settings (e.g. to detect the curb), the operation of the service brake , engaging a specific gear or steering information (e.g. B. steering wheel angle, steering wheel angular velocity, steering wheel angular acceleration). Depending on information about the position and movement of the steering wheel, a parking and maneuvering situation can be inferred. As a rule, small steering wheel movements occur when driving straight ahead, but significantly larger ones in parking and maneuvering situations.”, wherein “vehicle speed, steering wheel angle, steering wheel angular velocity, steering wheel angular acceleration” correspond to the examples of one second indicator).

Regarding claim 4, GUENZEL teaches the method according to claim 1. GUENZEL further teaches the at least one first indicator is evaluated in terms of a probability of a parking procedure (par [0026]: “For example, a probability of the driver intending to park and/or maneuver is determined by evaluating the gaze behavior and a threshold value comparison of the probability with a threshold value is carried out”), and 
a performance of the parking procedure is 2recognized after a predefined parking procedure threshold probability value is exceeded (par [0026]: “For example, a probability of the driver intending to park and/or maneuver is determined by evaluating the gaze behavior and a threshold value comparison of the probability with a threshold value is carried out. If the probability exceeds the threshold value, for example, it is assumed that the driver intends to park and/or maneuver”) and 
after the acquisition of the second indicator (par [0018]: “Depending on the evaluation of the gaze behavior, the parking and/or maneuvering assistance system is switched on. In addition to evaluating the gaze behavior, one or more other influencing factors, such as the vehicle speed, are optionally included in the decision to switch on the assistance system”, wherein “vehicle speed” corresponds to the example of the second indicator).

Regarding claim 7, GUENZEL teaches the method according to claim 1. GUENZEL further teaches wherein a negative indicator is acquired as the first indicator (par [0035]: “The driver's gaze is recorded by a gaze sensor system (see Fig. Reference number 100 in Fig. 1)”; par [0051]: “If probability WPI,1 exceeds threshold value WPI,1,S or if probability WPI,2 exceeds threshold value WPI,2,S, it is assumed that the driver has an intention to park”, where a gaze that does NOT exceed the threshold and thus is determined to have NO intention to park corresponds to a negative indicator), wherein the negative indicator characterizes a state that differs from a parking procedure and a performance of the parking procedure is ruled out in the presence of a negative indicator (par [0044]: “When looking at one of the two first-mentioned areas, the gaze is averted from the road ahead and instead directed to parking areas to the side of the driving area ahead, which indicates that the driver intends to park”, wherein “the gaze is averted from the road ahead and instead directed to parking areas to the side of the driving area ahead” is an example of a positive indicator, thus a “gaze directed from the road ahead and averted from parking areas to the side of the road” is an example of a negative indicator of the first indicator).

Regarding claim 8, GUENZEL teaches the method according to claim 1. GUENZEL further teaches wherein a driving-dynamic parameter of the motor vehicle is acquired as the second indicator (par [0018]: “Depending on the evaluation of the gaze behavior, the parking and/or maneuvering assistance system is switched on. In addition to evaluating the gaze behavior, one or more other influencing factors, such as the vehicle speed, are optionally included in the decision to switch on the assistance system”; par [0030]: “In addition to the gaze behavior, vehicle data can be used to detect an intention to park and/or maneuver, for example the vehicle speed or engine speed, the window lifter operation (e.g. when entering a parking garage), the mirror settings (e.g. to detect the curb), the operation of the service brake, engaging a specific gear or steering information (e.g. B. steering wheel angle, steering wheel angular velocity, steering wheel angular acceleration). Depending on information about the position and movement of the steering wheel, a parking and maneuvering situation can be inferred. As a rule, small steering wheel movements occur when driving straight ahead, but significantly larger ones in parking and maneuvering situations”, wherein the “vehicle data” such as “steering wheel angle, steering wheel angular velocity, steering wheel angular acceleration” which are examples of second indicator are driving-dynamic parameter of the motor vehicle).

Regarding claim 9, GUENZEL teaches the method according to claim 1. GUENZEL further teaches wherein the parking procedure is recognized by means of a neural network (par [0048]: “A probability of a parking intention WPI,1 (or of a maneuvering intention WRI,1) is determined on the basis of the areas and objects viewed by the driver and the parameters evaluated for this purpose, taking into account the area-specific and object-specific probabilities. For example, Bayesian networks, artificial neural networks or the evidence theory of Dempster and Shafer are used for this purpose.”, wherein neural network is used to identify the parking intention, thus recognizing the parking procedure).

Regarding claim 11, GUENZEL teaches a parking assistance system (par [0001]: “The invention relates to a method for automatically switching on a parking and/or maneuvering assistance system in a motor vehicle”, wherein the “method” can be implemented in the “parking and/or maneuvering assistance system”) that is configured to perform a method according to claim 1, and therefore is rejected on the same basis.

Regarding claim 12, GUENZEL teaches a motor vehicle (par [0001]: “The invention relates to a method for automatically switching on a parking and/or maneuvering assistance system in a motor vehicle”) with a parking assistance system according to Claim 11, and therefore is rejected on the same basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over GUENZEL and in view of MIELENZ (DE102015211732A1).

The Espacenet English translation of the description of DE102015211732A1 referred by the Examiner is attached.

Regarding claim 5, GUENZEL teaches the method according to claim 1. GUENZEL further teaches wherein a plurality of first indicators can be acquired (par [0031]: “In addition to or as an alternative to the gaze behavior, the location of the vehicle can also be included in the decision about the automatic switching on of the assistance system. It makes sense for the parking assistant to be switched on automatically at certain, recurring locations without activation by the driver (e.g. B. in front of your own home, at your daily workplace, in a multi-storey car park or in a parking lot).”, wherein “gaze” and “location” are examples corresponding to first indicators), and 
a performance of the parking procedure is recognized after a predefined parking procedure by the total of the plurality of the first indicators is recognized (par [0031]: “In addition to or as an alternative to the gaze behavior, the location of the vehicle can also be included in the decision about the automatic switching on of the assistance system. It makes sense for the parking assistant to be switched on automatically at certain, recurring locations without activation by the driver (e.g. B. in front of your own home, at your daily workplace, in a multi-storey car park or in a parking lot).”; par [0045]: “Object-specific probabilities are calculated for objects in the surrounding area, with such an object-specific probability value representing a probability measure for the presence of an intention to park and/or maneuver when looking towards this object.”; par [0051]: “If probability WPI,1 exceeds threshold value WPI,1,S or if probability WPI,2 exceeds threshold value WPI,2,S, it is assumed that the driver has an intention to park.”), and 
after the acquisition of the second indicator (par [0018]: “Depending on the evaluation of the gaze behavior, the parking and/or maneuvering assistance system is switched on. In addition to evaluating the gaze behavior, one or more other influencing factors, such as the vehicle speed, are optionally included in the decision to switch on the assistance system”, wherein “vehicle speed” corresponds to the example of the second indicator), but fails to teach the probability of first indicators other than gaze, thus fails to specifically teach predefined parking procedure probability threshold value is exceeded by the total of the plurality of the first indicators.
However, MIELENZ teaches predefined parking procedure probability threshold value is exceeded by the total of the plurality of the first indicators (par [0008]: “It is preferably determined that a probability with which the motor vehicle driving ahead intends to park in the parking space exceeds a predetermined threshold value.”; pars [0009]-par [0011]; par [0012]: “In yet another embodiment, the intent or likelihood may be determined based on topography in the area of the parking space. In particular, the topography can include a road layout and optionally an entrance, a junction or another driving option. If, for example, the motor vehicle driving ahead drives far to the left in its own lane, where there is no junction and no entrance, while the parking space is on the right-hand side of the motor vehicle, then the imminent intention to park can be inferred.”; par [0013]: “The intention or the probability can also be determined on the basis of a combination of indicators, it being possible in particular to combine the last four indicators mentioned.”, wherein the method of obtaining “intent to park” can also be applied to the own vehicle, and the “combination” of indicators indicate total of the plurality of the first indicators)
	MIELENZ is considered to be analogous to the claimed invention because it is in the same field of identifying parking intent. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified GUENZEL to incorporate the teachings of MIELENZ and assign probability to indicators and use combined probability to parking intent. Doing so would will increase the reliability of the determination of the intended parking process (MIELENZ, par [0008]), thus reducing disruptive false triggering of the parking assistance.

Regarding claim 6, GUENZEL in view of MIELENZ teaches the method according to Claim 5. The combination of GUENZEL in view of MIELENZ teaches further comprising 
acquisition of a plurality of first indicators (GUENZEL par [0031]: “In addition to or as an alternative to the gaze behavior, the location of the vehicle can also be included in the decision about the automatic switching on of the assistance system. It makes sense for the parking assistant to be switched on automatically at certain, recurring locations without activation by the driver (e.g. B. in front of your own home, at your daily workplace, in a multi-storey car park or in a parking lot).”; GUENZEL par [0045]: “Object-specific probabilities are calculated for objects in the surrounding area, with such an object-specific probability value representing a probability measure for the presence of an intention to park and/or maneuver when looking towards this object.”; MIELENZ pars [0009]-par [0012]); 
assignment of a respective parking procedure probability value for a respective first indicator to the plurality of the first indicators (GUENZEL par [0026]: “For example, a probability of the driver intending to park and/or maneuver is determined by evaluating the gaze behavior and a threshold value comparison of the probability with a threshold value is carried out”; MIELENZ pars [0009]-par [0012]);
totalizing the respective parking procedure probability values (MIELENZ par [0008]: “It is preferably determined that a probability with which the motor vehicle driving ahead intends to park in the parking space exceeds a predetermined threshold value.”; MIELENZ pars [0009]-par [0011]; MIELENZ par [0012]: “In yet another embodiment, the intent or likelihood may be determined based on topography in the area of the parking space.In particular, the topography can include a road layout and optionally an entrance, a junction or another driving option. If, for example, the motor vehicle driving ahead drives far to the left in its own lane, where there is no junction and no entrance, while the parking space is on the right-hand side of the motor vehicle, then the imminent intention to park can be inferred.”; par [0013]: “The intention or the probability can also be determined on the basis of a combination of indicators, it being possible in particular to combine the last four indicators mentioned.”, wherein the method of obtaining “intent to park” can also be applied to the own vehicle, and the “combination” of indicators indicate totalizing the respective parking procedure probability values); and 
recognizing a performance of the parking procedure after exceeding a predefined parking procedure probability threshold value by the total of the parking procedure probability values and after the acquisition of the second indicator (par [0018]: “Depending on the evaluation of the gaze behavior, the parking and/or maneuvering assistance system is switched on. In addition to evaluating the gaze behavior, one or more other influencing factors, such as the vehicle speed, are optionally included in the decision to switch on the assistance system”, wherein “vehicle speed” corresponds to the example of the second indicator).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over GUENZEL and in view of KILLIANA (EP1470977B1).

Regarding claim 10, GUENZEL teaches the method according to claim 1, but fails to specifically teach wherein a brake booster is activated as a parking-procedure-specific function.
However, KILLIANA teaches wherein a brake booster is activated as a parking-procedure-specific function (par [0014]: “The parking aid according to the invention is thus dynamically adapted to the current driving situation, so that both the accuracy of the parking process and the safety and comfort for the driver are increased in different situations”; par [0015]: “Driving parameters are, for example, the sensitivity of the brakes or the brake pedal, the sensitivity of the steering or the sensitivity of the gas pedal or the engine gas system. In a broader sense, the parameterization or triggering of reversible safety measures (e.g. B. activation of a reversible seat belt tensioner) count as an intervention in a driving parameter. The driving parameters can also be changed dynamically so that, for example, the sensitivity of the accelerator pedal is continuously reduced as an obstacle is approached, while the sensitivity of the braking system is increased at the same time. A request to brake is thus recognized and implemented very quickly, while accidental, excessive acceleration due to the reduced sensitivity of the accelerator pedal does not cause the vehicle to accelerate quickly and therefore cannot lead to a collision with an obstacle.”). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the parking assistance system of GUENZEL to incorporate the teachings of KILLIANA and activate brake booster or increase braking sensitivity when parking assistance system is activated. Doing so would increase the safety during the parking process, as the driver can quickly and easily brake the vehicle, thus greatly increasing the safety and comfort for the driver (KILLIANA, par [0003]).
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HA (US 20170355307 A1) teaches a parking assistance apparatus including a monitoring unit configured to monitor a driver, wherein at least one processor may further be configured to: detect a physical motion of the driver indicating an intent to park the vehicle; and based on detecting the physical motion of the driver indicating the intent to park the vehicle and based on the vehicle travelling at a predetermined speed or less for a predetermined time or more, control the display to propose executing a parking assistance mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668